DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 9, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Saint-Amand reference (US Patent No. 4,203,704).
5.	Regarding claim 1, the Saint-Amand reference discloses:
	an electric drive (FIG. 1) for a motor vehicle (intended use) comprising:
	an electric motor (FIG. 1) including 
		a stationary stator (1);
		a rotor (2) configured to rotate relative to the stationary stator about an axis of rotation (FIG. 1); and
		a motor housing (3), wherein the motor housing at least partially accommodates the stator and/or the rotor (FIG. 1); and
	an electrically conductive cover part (11) configured to influence (Column 3, lines 59-61—made of metal) and/or block electromagnetic interference fields generated during operation of the electric motor (Column 3, lines 59-61—the metal material of the cover plate (11) would influence the electromagnetic interference fields generated during operation of the electric motor).  
6.	Regarding claim 2, the Saint-Amand reference further discloses:
	wherein the cover part is mounted to and in direct contact with the motor housing (FIG. 1).
7.	Regarding claim 9, the Saint-Amand reference further discloses:
	wherein the electrically conductive cover part is inserted into the motor housing (FIG. 1).
8.	Regarding claim 11, the Saint-Amand reference discloses:
	a fan device (FIG. 1) for use in a motor vehicle (intended use), the fan device comprising:
	a fan impeller including a hub (4) (Column 3, lines 47-49);
	an electric motor including
		a stationary stator (1),
		a rotor (2) configured to rotate relative to the stator about an axis of rotation, and
		a motor housing (3), wherein the motor housing at least partially accommodates the stator and/or the rotor; and
	a conductive cover part (11) mounted to the hub (FIG. 1) and configured to influence and/or block electromagnetic interference fields generated during the operation of the electric 
motor (Column 3, lines 59-61—the metal material of the cover plate (11) would influence the electromagnetic interference fields generated during operation of the electric motor).
9.	Regarding claim 12, the Saint-Amand reference further discloses:
wherein the electrically conductive cover part is formed separately from the stationary stator, rotor, and motor housing (FIG. 1).
10.	Regarding claim 14, the Saint-Amand reference further discloses:
wherein the cover part is substantially disk shaped (FIG. 1).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 3-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saint-Amand reference in view of the Pyntikov reference (US Patent Publication No. 2003/0193264).
13.	Regarding claim 3, the Saint-Amand reference fails to disclose:
	wherein the electrically conductive cover part is at least partially formed by a sleeve-type shell.
	The Pyntikov reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 2) wherein the electrically conductive cover part (24, 26) is at least partially formed by a sleeve-type shell (26).  Such configurations/structures would allow for a shielding housing [Paragraph 0011].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the electrically conductive cover part is at least partially formed by a sleeve-type shell, as clearly suggested and taught by the Pyntikov reference, in order to allow for a shielding housing [Paragraph 0011]. 
14.	Regarding claim 4, the Saint-Amand reference fails to disclose:
wherein the electrically conductive cover part has a collar-side retaining rim extending radially inward from the sleeve-type shell.  
The Pyntikov reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 2) wherein the electrically conductive cover part (24, 26) has a collar-side retaining rim (FIG. 2—item (24) has a rim that extends radially inwards from the outer regions of sleeve-type shell (26)) extending radially inward from the sleeve-type shell (26).  Such configurations/structures would allow for a shielding housing [Paragraph 0011].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the electrically conductive cover part has a collar-side retaining rim extending radially inward from the sleeve-type shell, as clearly suggested and taught by the Pyntikov reference, in order to allow for a shielding housing [Paragraph 0011]. 
15.	Regarding claim 5, the Saint-Amand reference fails to disclose:
	wherein the electrically conductive cover part has a pot base at one end joined to the sleeve-type shell, wherein the rotor is inserted at least partially into the electrically conductive cover part.
	The Pyntikov reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 2) wherein the electrically conductive cover part (24, 26) has a pot base (24) at one end joined to the sleeve-type shell (26), wherein the rotor is inserted at least partially into the electrically conductive cover part (FIG. 2).  Such configurations/structures would allow for a shielding housing [Paragraph 0011].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the electrically conductive cover part has a pot base at one end joined to the sleeve-type shell, wherein the rotor is inserted at least partially into the electrically 
conductive cover part, as clearly suggested and taught by the Pyntikov reference, in order to allow for a shielding housing [Paragraph 0011].
16.	Regarding claim 6, the Saint-Amand reference fails to disclose:
	wherein the sleeve-type shell is at least substantially annular wherein one end of the sleeve-type shell, at least partially, covers a rotating-field winding of the stator.
	The Pyntikov reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 2) wherein the sleeve-type shell is at least substantially annular wherein one end of the sleeve-type shell, at least partially, covers a rotating-field winding of the stator (FIG. 2).  Such configurations/structures would allow for a shielding housing [Paragraph 0011].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the sleeve-type shell is at least substantially annular wherein one end of the sleeve-type shell, at least partially, covers a rotating-field winding of the stator, as clearly suggested and taught by the Pyntikov reference, in order to allow for a shielding housing [Paragraph 0011].
17.	Regarding claim 15, the Saint-Amand reference discloses:
an electric drive (FIG. 1) comprising: 
an electric motor (FIG. 1) including a stator (1), a rotor (2), and a motor housing (3), wherein the rotor may be configured to rotate with respect to the stator or vice-versa and the motor housing receives at least portions of the stator and the rotor (FIG. 1); and a cover (11) formed of an electrically conductive material configured to mitigate electromagnetic interference fields generated during the operation of the electric motor (Column 3, lines 59-61—the metal material of the cover plate (11) would influence the electromagnetic interference fields generated during operation of the electric motor).
The Saint-Amand reference discloses the invention as essentially claimed.  However, the Saint-Amand reference fails to disclose wherein the cover includes, an annular sleeve including an inner surface or an outer surface, and a retaining rim radially extending away from the outer surface of the annular sleeve, wherein the annular sleeve includes a first bead radially extending from the inner surface and configured to engage either the stator or the rotor.
The Pyntikov reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 2) wherein the cover (24, 26) includes, an annular sleeve (24) including an inner surface (FIG. 2—interior surface of (24)) or an outer surface (FIG. 2—exterior surface of (24)), and a retaining rim (FIG. 2—the rim extending outward from the outer surface of the annular sleeve) radially extending away from the outer surface of the annular sleeve, wherein the annular sleeve includes a first bead (FIG. 2—the raised connections between the rims can be considered beads) radially extending from the inner surface (FIG. 2—they extend outward in a radial direction) and configured to engage either the stator or the rotor (FIG. 2).  Such configurations/structures would allow suppression of electromagnetic fields [Paragraph 0011].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes an annular sleeve including an inner surface or an outer surface, and a retaining rim radially extending away from the outer surface of the annular sleeve, wherein the annular sleeve includes a first bead radially extending from the inner surface and configured to engage either the stator or the rotor, as clearly suggested and taught by the Pyntikov reference, in order to allow suppression of electromagnetic fields [Paragraph 0011].
18.	Regarding claim 16, the Saint-Amand reference further discloses:
a fan and a hub (4) (Column 3, lines 47-49), wherein the cover is fixed to the hub (FIG. 1).
19.	Regarding claim 17, the Saint-Amand reference fails to disclose:
a pot base concentrically arranged and axially offset from the retaining rim.
The Pyntikov reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 2) a pot base ((FIG. 2—the plate that fits into (26)) concentrically arranged and axially offset (when assembled it is on the exterior of the rim) from the retaining rim (FIG. 2).  Such configurations/structures would allow suppression of electromagnetic fields [Paragraph 0011].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes a pot base concentrically arranged and axially offset from the retaining rim, as clearly suggested and taught by the Pyntikov reference, in order to allow suppression of electromagnetic fields [Paragraph 0011].
20.	Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saint-Amand reference in view of the Pyntikov reference and further in view of the Guigou reference (US Patent Publication No. 2018/0166952).  
21.	Regarding claim 7, the Saint-Amand reference fails to disclose:
	wherein the electrically conductive cover part includes angled tabs integrally formed and extending radially inward from a periphery of a central annular opening defined by the cover part.  
	The Guigou reference teaches it is conventional in the art of electric motors to provide as taught in [Paragraph 0051] wherein the electrically conductive cover part (60) includes angled tabs (66) extending radially inward (at 68) from a periphery of a central annular opening defined by the cover part (60) (FIG. 3).  Such configurations/structures would allow contact with the stator [Paragraph 0051].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the electrically conductive cover part includes angled tabs integrally formed and extending radially inward from a periphery of a central annular opening 
defined by the cover part, as clearly suggested and taught by the Guigou reference, in order to allow contact with the stator [Paragraph 0051].  
22.	Regarding claim 8, the Saint-Amand reference fails to disclose:
	wherein the angled tabs are secured to the stator. 
	 The Guigou reference teaches it is conventional in the art of electric motors to provide as taught in [Paragraph 0051] wherein the angled tabs are secured to the stator [Paragraph 0051].  Such configurations/structures would allow arrangement around a fixing hole [Paragraph 0051].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the angled tabs are secured to the stator, as clearly suggested and taught by the Guigou reference, in order to allow arrangement around a fixing hole [Paragraph 0051].  
23.	Regarding claim 13, the Saint-Amand reference fails to disclose:
wherein the angled tabs are angled axially.
The Guigou reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 3) wherein the angled tabs are angled axially (FIG. 3).  Such configurations/structures would allow contact with the stator [Paragraph 0051].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the angled tabs are angled axially, as clearly suggested and taught by the Guigou reference, in order to allow contact with the stator [Paragraph 0051].
24.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saint-Amand reference in view of the Pyntikov reference and further in view of the Roos reference (US Patent Publication No. 2016/0254731).  
25.	Regarding claim 18, the Saint-Amand reference fails to disclose:
a strut radially extending from the retaining rim to the pot base.
The Roos reference teaches it is conventional in the art of the electrical motors to provide as taught in (FIG. 2) a strut (FIG. 2—the connecting piece between (24) on one side and (26) on the other side in the upper left hand portion of (FIG. 2)) radially extending from the retaining rim (FIG. 2—the radially extending portion of (24) on the top portion of (FIG. 2)) to the pot base (26).  Such configurations/structures would allow mechanical connection (FIG. 2).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes a strut radially extending from the retaining rim to the pot base, as clearly suggested and taught by the Roos reference, in order to allow mechanical connection (FIG. 2).
26.	Regarding claim 19, the Saint-Amand reference fails to disclose:
wherein the strut extends at least partially axially from the retaining rim.
The Roos reference teaches it is conventional in the art of the electrical motors to provide as taught in (FIG. 2) wherein the strut extends at least partially axially from the retaining rim (FIG. 2—the strut has an axial extending section that extends from the retaining rim).  Such configurations/structures would allow mechanical connection (FIG. 2).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the strut extends at least partially axially from the retaining rim, as clearly suggested and taught by the Roos reference, in order to allow mechanical connection (FIG. 2).
27.	Regarding claim 20, the Saint-Amand reference fails to disclose:
wherein the pot base defines a plurality of elongated apertures.
The Roos reference teaches it is conventional in the art of the electrical motors to provide as taught in (FIG. 3) wherein the pot base defines a plurality of elongated apertures (FIG. 3—the pot base (26) defines three rectangular-like shaped holes next to each of the bolts and nuts as illustrated in (FIG. 3)).  Such configurations/structures would allow egress of components (FIG. 3).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the pot base defines a plurality of elongated apertures, as clearly suggested and taught by the Roos reference, in order to allow egress of components (FIG. 3).
28.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Saint-Amand reference in view of the Pyntikov reference and further in view of the Chiozzi reference (FR 3,017,434).  
29.	Regarding claim 21, the Saint-Amand reference fails to disclose:
	wherein the annular sleeve includes a second bead and a contact element extending from the inner surface and disposed between the first and second beads, wherein the contact element has a convex shape with respect to the inner surface and is configured to electrically contact the rotor or the stator.  
	The Pyntikov reference teaches it is conventional in the art of electric motors to provide as taught in (FIG. 2) wherein the annular sleeve (24) includes a second bead (FIG. 2—one of the other lines connecting the rims) and an inner surface (FIG. 2) disposed between the first and second beads (FIG. 2) and the inner surface is configured to electrically contact the rotor or the stator (20).  Such configurations/structures would allow controlling the electromagnetic fields [Paragraph 0011].  
	The combination of the Saint-Amand reference and the Pyntikov reference teach the invention as essentially claimed.  However, the modified Saint-Amand reference fails to disclose a contact element extending from the inner surface having a convex shape.  
	The Chiozzi reference teaches it is conventional in the art of creating a contact between two annular hoops to provide as taught in (FIG. 3) a contact element (3) extending from the inner surface (13) having a convex shape (a half circle is a convex shape) (FIG. 3).  Such configurations/structures would allow easier manufacturing (Description, Paragraph Six).
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the motor of the Saint-Amand reference, such that the motor further includes wherein the annular sleeve includes a second bead and a contact element extending from the inner surface and disposed between the first and second beads, wherein the contact element has a convex shape with respect to the inner surface and is configured to electrically contact the rotor or the stator, as clearly suggested and taught by the Pyntikov reference and the Chiozzi reference, in order to allow controlling the electromagnetic fields [Paragraph 0011] and easier manufacturing (Description, Paragraph Six).  
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747